Citation Nr: 0434131	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  94-42 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to May 
1971.

In February 1987, the Board denied service connection for a 
psychiatric disorder, including PTSD.  In March 1988, the 
Board reconsidered the February 1987 Board decision, and 
denied the claim.

By rating action in April 1990, the RO denied the veteran's 
request to reopen the claim of service connection for PTSD on 
the basis that new and material evidence had not been 
submitted.  The veteran and his representative were notified 
of this decision and did not appeal.

This matter comes before the Board on appeal from a June 1996 
decision by the RO that found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for PTSD.  A personal hearing at the RO was held 
in January 1995.  The Board remanded the appeal in July 1998, 
to accommodate the veteran's request for a personal hearing 
before a member of the Board.  The veteran failed to appear 
for a scheduled hearing in August 1999, and the appeal was 
subsequently returned to the Board for appellate 
consideration.

The Board issued a decision in January 2000 finding that new 
and material evidence had been received to reopen the claim 
of service connection for PTSD.  After reopening the claim, 
the Board remanded the case to the RO for further development 
of the evidence.  The RO has returned the case to the Board 
for continuation of appellate review.




FINDING OF FACT

It is just as likely as not the veteran has PTSD attributable 
to stressors experienced in service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) and (d), 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service personnel records disclose that the veteran had 
service in Vietnam from June 1970 to June 1971.  The 
veteran's assignments in Vietnam included the 124th Signal 
Battalion, 4th Infantry Division.  His military occupational 
specialty (MOS) was wheel vehicle repairman.  He was not 
awarded a Purple Heart Medal for wounds sustained in action, 
nor did he receive the Combat Infantryman Badge or other 
citation for valor.  

Service medical records note an observation that the veteran 
appeared anxious in February 1970.  The impressions at that 
time did not refer to the psyche.  In January 1970, the 
veteran had a complaint regarding his nerves.  Librium was 
prescribed.  At separation examination in May 1971, the 
veteran's psychiatric status was normal.  

The VA and private medical reports show treatment for various 
complaints, including psychiatric problems, beginning in 
1980.  The reports noted, by way of history, that the veteran 
had problems with alcohol abuse, anxiety, and depression 
beginning shortly after his father's unexpected death from a 
myocardial infarction a few weeks after the veteran returned 
home from service.  A letter from a private physician dated 
in February 1985 indicated that the veteran was treated for 
various problems, including nervousness, since childhood.  
The physician noted that the veteran was seen for a marked 
increase in anxiety symptoms, restlessness, and general 
irritability in December 1981, "shortly" after his discharge 
from service.  The examiner opined that the veteran's present 
mental instability was aggravated to some degree by military 
service.  The various medical reports offered several 
diagnoses, including psychoneurosis with anxiety depression, 
and generalized anxiety disorder.

The VA examination reports in 1982 and 1985 were essentially 
the same, and showed a history of treatment for psychiatric 
problems beginning in the early 1980's.  The records noted 
the veteran's medical history, which included substance abuse 
beginning in service, and his problems obtaining and 
retaining employment since his discharge from service.  The 
veteran did not report any problems pertaining to his 
experiences in Vietnam.  The diagnosis on the examinations 
was generalized anxiety disorder with depressive and paranoid 
features.

Statements were received in January 1985 from Philip A. 
Isaacson, M.D.  In a December 1980 report, the physician 
indicated that the veteran's military service had elicited 
considerable anxiety symptoms.  In a statement dated in 
February 1985, the physician observed that the veteran had 
experienced a marked increase in anxiety symptoms after his 
discharge from Vietnam service.

The veteran testified at a personal hearing in November 1985 
that he experienced numerous stressors in Vietnam, including 
coming under mortar attack on several occasions and seeing 
dead children and civilians.  He reported that he was trained 
to work as a mechanic in service, but that he was assigned to 
Special Services and entertained the troops for most of his 
time in service.  Parenthetically, the Board notes that the 
veteran, in connection with the service separation physical 
examination, reported that his usual occupation was as a 
musician.

VA progress notes show treatment for psychiatric problems 
from May 1992 to September 1993.  A diagnosis of PTSD was 
rendered on several occasions.

When examined by VA in January 1994, the veteran reported 
that he witnessed several traumatic events while in Vietnam.  
The diagnosis was PTSD with depressive features.

At his personal hearing at the RO in January 1995, the 
veteran testified that he witnessed numerous traumatic events 
in Vietnam that he believes caused his PTSD.  The veteran 
testified that on the night he arrived at his duty station 
(An-Khe) in Vietnam, and the following night as well, the 
base was under mortar and rocket attack in which 20 or more 
American soldiers were killed.  He reported that when he 
landed at the base, there were dead bodies lying everywhere.  
As well, he recounted an episode when he hitched a ride on a 
helicopter bound for Pleiku.  He indicated that he was almost 
thrown out the helicopter when the helicopter pilot made a 
sudden sweep, apparently to evade enemy ground fire.  

In other testimony, the veteran described another 
mortar/rocket attack on An Khe that occurred one Sunday 
morning in which 20 to 23 American soldiers were killed.  He 
asserted that he drove an armored personnel carrier (APC) on 
search and destroy missions, and that he was involved in 
perimeter guard duty, combat operations, and reconnaissance 
missions.  He also claimed he came under enemy attack on 
numerous occasions while on more than 100 convoy missions.  
When examined by VA in January 1994, the veteran described 
several additional incidents, including losing his best 
friend and several others, and witnessing the death of a 
number of American soldiers when a bomb exploded at a 
nightclub in Vietnam.

A statement, dated in November 2001, was received from Robert 
A. Babineau, M.D.  The physician reported that the veteran's 
medical conditions included PTSD.  

Received in February 2002 was the veteran's response to a VA 
questionnaire seeking additional detail about experiences in 
service regarded as stressors.  The veteran identified a 
[redacted] as killed in action.  



Added to the record was a statement, dated in March 2002, 
along with supporting documents, from the United States Armed 
Services Center for Unit Records Research (USASCURR).  
USASCURR responded to the RO's request for verification of 
the veteran's alleged stressors.  USASCURR provided extracts 
from operations reports of the 4th Infantry Division (4th Inf 
Div), the higher headquarters of the 124th Signal Battalion 
(124th Sig Bn), for the time period May to October 1970.  The 
unit's mission included providing communications support to 
the Division Headquarters.  On August 7, 1970 and October 5, 
1970, Camp Radcliff, located in the area of An Khe, sustained 
enemy attacks.  

Also, USASCURR provided a summary of casualties due to 
hostile action in Southeast Asia, for April 8, 1971, 
documenting that U.S. servicemen sustained injuries when an 
explosive device was thrown into the CBC Bar in Saigon.  

Additionally, USASCURR provided two casualty reports 
indicating that a Private First Class (PFC)  
[redacted] was killed in action on June 17, 1969.  PFC 
[redacted] sustained fatal injuries, while he was a passenger 
on a military vehicle, when hit by frags from a command 
detonated mine.  However, USASCURR added that PFC [redacted]'s 
death occurred before the veteran's Vietnam tour.  

VA medical records, dated from 1998 to 2002, reflect the 
veteran's evaluation or treatment for symptoms of PTSD and 
dysthymic disorder.  

A VA psychiatric examination was performed in June 2004.  The 
examiner's report contains an account of the veteran's 
history and symptoms, as well as references to several 
reports from other clinicians that the current examiner had 
considered.  According to the examiner's summary of the 
veteran's service experiences, the veteran had served in a 
unit that was required to accompany an infantry unit, in 
order to fix vehicles.  In that role, he witnessed several 
casualties, constant gun fire, killing of innocent civilians, 
along with the killing of soldiers.  He indicated that a bomb 
had fallen about 20 feet from him, killing 23 soldiers.  He 
had vivid memories about that particular attack.  After 
reviewing another clinician's notes, the examiner recounted a 
reported incident in which the veteran was threatened with 
bodily harm, when he was almost thrown from a helicopter that 
swerved suddenly to avoid enemy ground fire.  

The June 2004 report of the VA psychiatric examination goes 
on to note that the veteran experienced symptoms of anxiety 
and depression, as well as PTSD.  Following a mental status 
examination, the diagnosis was PTSD.  The examiner remarked 
that the veteran had the complex of symptoms of PTSD, 
including nightmares, flashbacks, and avoidance of activities 
that triggered war recollections.  Finally, the examiner 
stated that the diagnosis of PTSD was arrived at upon a 
review of the evidentiary record.  


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).



As explained below, the Board has found the evidence 
sufficient to support a grant of service connection for PTSD.  
As such, the Board is satisfied that VA has complied with 
both the notification requirements, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

In view of the veteran's duty assignment in Vietnam and the 
absence of awards or decorations indicating combat exposure, 
the Board finds that the veteran did not engage in combat.  
Consequently, since his reported stressor is not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Accordingly, the Board 
must determine whether service records or other independent 
credible evidence corroborate the alleged stressor.  VA is 
not required to accept the veteran's uncorroborated account 
of a stressor.  But this is inconsequential because there is 
still sufficient other evidence, regardless, to grant his 
claim for PTSD.  

The veteran's alleged stressors include episodes of having 
been fired on by the enemy when he was called on to ride in 
convoys, as well as his near fall out of a helicopter.  The 
USASCUUR's search of official records simply does not 
corroborate these claimed episodes.  So the veteran's 
unsubstantiated statements about these purported stressful 
events, alone, are simply insufficient to establish their 
actual occurrence.

The Board has reviewed the veteran's account of an event he 
has reported as a stressor; namely, learning that an 
individual he named, presumably a service comrade in Vietnam, 
died in action.  A question arises about the veteran's 
veracity, in view of his reference to the serviceman he 
reported as killed in action.  In this regard, the individual 
the veteran named did, in fact, die in action in Vietnam, 
but his death did not occur while the veteran was in Vietnam.  
Rather, records in a service department archive show the 
individual, alleged to have been a service comrade, actually 
died before the veteran arrived in Vietnam.  



The veteran's implication of having been in Vietnam at the 
time of the serviceman's death is a glaring inconsistency 
that tends to discount, generally, his credibility about 
claimed stressors.  Nevertheless, USASCURR's archival history 
of the veteran's unit does, indeed, confirm that rocket 
attacks on his unit at An Khe took place while he was 
stationed in Vietnam.  The veteran could plausibly have been 
in the vicinity of those enemy attacks.  Moreover, the 
bombing of a bar in Saigon, in fact, took place while he was 
stationed in Vietnam, so his reference to this event could 
plausibly have been based on personal experience.  In sum, 
the Board accepts as credible the alleged stressors 
attributed to rocket attacks and the bombing of the bar.  

The veteran believes his experiences in Vietnam caused his 
PTSD.  VA mental health practitioners have not only diagnosed 
PTSD, but also have etiologically linked it to the veteran's 
alleged stressors of his service in Vietnam.  Significantly, 
the psychiatric examiner, who evaluated the veteran in June 
2004 pursuant to the Board's remand, determined that the 
veteran had PTSD, after a detailed review of the record.  So, 
on balance, there is sufficient evidence to grant the claim 
- particularly if all reasonable doubt is resolved in the 
veteran's favor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
See, too,  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



